SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 June 11, 2014 Date of Report (Date of earliest event reported) Zion Oil & Gas, Inc. (Exact name of registrant as specified in its charter) Delaware 001-33228 20-0065053 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 6510 Abrams Road, Suite 300, Dallas, TX 75231 (Address of Principal Executive Offices) 214-221-4610 Registrant’s telephone number, including area code (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders On June 9, 2014, Zion Oil & Gas, Inc. (the “Company”) held its 2014 Annual Meeting of Stockholders (the “2014 Annual Meeting") at the Dan Caesarea Hotel in Caesarea, Israel. As of April 11, 2014, the record date for the 2014 Annual Meeting, there were 34,336,598 shares of common stock issued and outstanding. A quorum of common stockholders, present in person or by proxy, representing 24,915,876 shares of common stock was present at the 2014 Annual Meeting. The final voting results of the 2014 Annual Meeting are set forth below. 1. Proposal to Elect Class III Directors to Serve until the 2017 Annual Meeting of Stockholders. The Company’s common stockholders elected each of the Company’s four nominees for Class III Directors to serve a term of three years to expire at the 2017 Annual Meeting of stockholders or until their respective successors are duly elected and qualified, as set forth below: Name Votes For Votes Withheld Broker Non-Votes Victor G. Carrillo Paul Oroian Yehezkel Druckman William H. Avery 2. Proposal to ratify the appointment of MaloneBailey, LLP.asthe Company's auditors for the year ending December31, 2014. The Company’s common stockholders ratified the appointment of MaloneBailey, LLP., as the Company's auditors for the year ending December31, 2014, as follows: Votes For Votes Against Abstain Broker Non-Votes 0 3. Proposal to approve, in a nonbinding advisory vote, the compensation of the Company’s named executive officers. The Company’s common stockholders approved, in a nonbinding and advisory vote, the compensation of its named executive officers as described in the Company’s definitive proxy statement filed with the Securities and Exchange Commission on April 25, 2014 for the 2014 Annual Meeting Proxy Statement, as set forth below: Votes For Votes Against Abstain Broker Non-Votes 4. Proposal to approve the frequency of shareholder nonbinding advisory votes on executive compensation of the Company’s named executive officers. The Company’s common stockholders approved 3 years as the frequency of shareholder nonbinding advisory votes on the compensation of its named executive officers as stated in the number of votes cast for each of 1 year, 2 years, and 3 years, as well as the number of abstentions as set forth below: Votes For 3 Years Votes For 2 Years Votes For 1 Year Abstain ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS None SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereto duly authorized. Date: June 11, 2014 Zion Oil and Gas, Inc. By: /s/ Victor G. Carrillo Victor G.Carrillo President and Chief Operating Officer
